UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7629


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PERCY JAMES TUCKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:09-cr-00182-AWA-DEM-1)


Submitted: May 3, 2018                                            Decided: May 23, 2018


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy James Tucker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Percy James Tucker appeals the district court’s order denying his motion for

recusal. We have reviewed the record and find no reversible error. Accordingly, we

deny the pending motion for release and affirm for the reasons stated by the district court.

See United States v. Tucker, No. 2:09-cr-00182-AWA-DEM-1 (E.D. Va. Dec. 4, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                               AFFIRMED




                                             2